Exhibit 10.57

 

 

Contract No.: PO20131025CG01

 

 

LTO Purchase and Sale Contract

 

Signing date: July 2, 2013

 

Buyer: Hebei Yintong New Energy Co., Ltd

(hereinafter referred to as Party A)

Contact method: 0310-5172966

     

Supplier: Northern Altair Nanotechnologies Co., Ltd.

(hereinafter referred to as Party B)

Contact method:

 

Under the principles of fairness, free shall and good shall, and through
friendly negotiation, Party A and Party B hereto enter into this Contract and
agree to abide by the following terms and conditions as stipulated in this
Contract.

 

Article 1

 

S/N

Name of materials

Specification and model

Unit

Quantity

Unit price (RMB 10,000)

Total price (RMB 10,000)

Remarks

1

Lithium titanium oxide (LTO)

ALT-LTO-793

Ton

2,000.00

20

40,000

Including both 17% VAT and freight

The Agreement of the strategic cooperation price: under the consideration of
strategic cooperation, Party B agrees to supply product at the cost price to
Party A. In the earlier stage of the cooperation, under comprehensive
considerations, Party A agrees to purchase the product at a price of RMB 200 per
kg. Party B shall lower the price gradually to the cost price according to the
consumption of Party A. The Specific Implementation Scheme: every 10t purchased
by Party A, the unit price of Party B shall be dropped by 1% until a 20% drop.
If there are major price changes in raw material market, both parties shall
negotiate the price. This price is an internal price concluded for group
purchasing, and Party A shall be strictly confidential.

 

 
 

--------------------------------------------------------------------------------

 

 

Contract No.: PO20131025CG01

 

Article 2     1. Packaging requirements: The material code / specification and
model/quantity /batch number or batch / production date /purchase order number
/material unit / validity period shall be indicated on the carton label. In
addition, there shall not be any other words and logos on the carton.

 

Material code

 

Specification and model

 

Order number

 

Quantity

 

Production batch /Batch number

 

Production date

 

Material Unit

 

Validity period

 

 

2. Transport requirements: The Supplier shall be responsible for the
transportation and shall deliver the product safely and timely to the place
designated by Party A in the proper transportation mode and packaging method.

 

Article 3     Delivery and Payment

 

1. Delivery: After the signing of the contract by both parties, Party A shall
place orders to purchase in batches. Party B shall deliver the product into the
place designated by Party A, namely the main material warehouse of Wuhan New
Energy Industrial Park within two (2) weeks upon receipt of the purchase order.
Party B shall bear the transportation fees and related fees and the risk of
subject matter in transportation. The order shall be the affirmation of the
current purchasing quantity hereunder under this Contract, with other content
complying with the terms and conditions stipulated hereunder.

 

2. Payment method: The payment shall be daily balance for 30 days. Party B shall
request payout by the receipt.

 

3. Invoice: 17% VAT invoice

 

Article 4     Acceptance Standards: please refer to the Appendix to the
contract, which is an integral part of this Contract and has the same legal
effect as this Contract;

 

Article 5     Guarantee Clause

 

1.

Party B shall guarantee its ownership and right of disposition of its product
delivered to Party A without any mortgage right, lien or other rights that would
obstruct Party A's using and selling of the product.

 

2.

Party B shall guarantee its product corresponding with the code requirements of
international lithium electricity industry, and shall be applicable to the
common standards and suitable for party A's production purpose. If failing to
meet the quality standards or acceptance standards, Party B shall arrange the
replacement freely within three (3) days after receiving the information from
Party A. If failing to replace within three (3) days, Party B shall be deemed as
overdue delivery, which shall be executed by Article 5, Clause 5 under this
Contract.

 

3.

Party B shall guarantee its product safe without any hidden danger and shall not
cause any personal and property damage during normal usage process. Party B
shall bear relative liability for damage if there's any personal and property
damage of any third parties arising from the product offered by Party B. Party A
shall not be liable for any liabilities.

 

 
 

--------------------------------------------------------------------------------

 

 

Contract No.: PO20131025CG01

 

4.

Party B shall guarantee Party A free from any lawsuit, arbitration or any claims
from the intellectual property by any third parties (including but not limited
to patent, trademark right, copyright and non-patented technology) while using
the whole or part of Party B's product. Party B shall take full responsibility
for and bear all expenses arising from aforementioned incident.

 

5.

 If Party B fails to achieve the on-time deliver, Party B shall pay the
liquidated damages of 1% of the total amount of the current order for every
overdue day to Party A (including the situation of return and exchanging) and is
obligated to pay to Party A additional amount for Party A's loss, if any. If the
delivery is overdue for more than ten (10) days, Party A shall be entitled to
refuse to accept the subject matter or terminate this Contract. Party B shall be
liable for the economic loss arising from Party B's overdue delivery, namely
Party B shall compensate Party A for its loss. If Party A makes an overdue
payment without any justified reasons, Party A shall pay the liquidated damages
for breaching of the contract to Party B according to the standards of the loan
interest rates stipulated by the People's Bank of China for the corresponding
period.

 

6.

Party B shall guarantee the expiration date of aforementioned product no less
than two (2) years calculated from the day after the date of acceptance of Party
A.

 

7.

All the participators in this project shall keep the business and technology
secrets arising from performing of this Contract without revealing any
information during any cooperation to any third parties. Otherwise, the default
party shall bear the liquidated damages of breaching this Contract to the other
party, and if the liquidated damages are not enough to cover the other party's
loss, the default party shall compensate the loss.

 

Article 6      Contract Termination: Both parties agree to execute according to
this Contract and relevant provisions of Contract Law of the People's Republic
of China.

 

Article 7      Matters not settled herein shall execute according to Contract
Law of the People's Republic of China.

 

Article 8      If any dispute arises between both Parties herein, both parties
shall endeavor to settle it by consultation. If the negotiation fails, either
party reserves the rights to institute legal proceedings in the local court
where Party A is located.

 

Article 9      This Contract is in quadruplicate and only validated since the
date of signing and sealing by both parties, with either party in possession of
two copies. This Contract shall be invalid after either party finishes their
performance of the obligations herein.

 

 

 

Appendix: LTO Specifications

 

Party A (seal): Hebei Yintong New Energy Co., Ltd

Party B (seal): Northern Altair Nanotechnologies Co., Ltd.

Representative (signature): [ex10-57img001.gif]

October 30, 2013

Representative (signature): [ex10-57img002.gif]

DD/MM/YYYY

 

 
 

--------------------------------------------------------------------------------

 

 

Contract No.: PO20131025CG01

 

Appendix: LTO Specifications

 

 

 

Physical and Chemical Specifications of Altairnano LTO:

 

S/N

Item

Specifications

1

Purity

≥97%

2

Particle size distribution

D10＞2µm; 12µm ＜D50 ＜ 16µm; D99 ≤45µm

3

Moisture content

≤500ppm

4

Surface Area (BET)

25-40m2/g

5

Tap density

1.00-1.20g/cm3

6

Specific capacity

≥150mAh/g

 

 